
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1701
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the extension of
		  transitional medical assistance (TMA) and the abstinence education program
		  through the end of fiscal year 2007, and for other purposes.
	
	
		1.Extension of transitional medical
			 assistance (TMA) and abstinence education program through the end of fiscal
			 year 2007Section 401 of
			 division B of the Tax Relief and Health Care Act of 2006 (Public Law 109–432)
			 is amended—
			(1)by striking June 30 and
			 inserting September 30; and
			(2)by striking third quarter
			 each place it appears and inserting fourth quarter.
			2.Sunset of the limited continuous enrollment
			 provision for certain beneficiaries under the Medicare Advantage
			 programSection 1851(e)(2)(E)
			 of the Social Security Act (42 U.S.C. 1395w–21(e)(2)(E)), as added by section
			 206(a) of division B of the Tax Relief and Health Care Act of 2006, is
			 amended—
			(1)in clause (i), by striking 2007 or
			 2008 and inserting the period beginning on January 1, 2007, and
			 ending on July 31, 2007,; and
			(2)in clause (iii)—
				(A)in the heading, by striking
			 year
			 and inserting the applicable
			 period; and
				(B)by striking the year and
			 inserting the period described in such clause.
				3.Offsetting adjustment in Medicare Advantage
			 stabilization fundSection
			 1858(e)(2)(A)(i) of the Social Security
			 Act (42 U.S.C. 1395w–27a(e)(2)(A)(i)), as amended by 301 of division
			 B of the Tax Relief and Health Care Act of 2006, is amended by striking
			 the Fund during the period and all that follows and inserting
			 “the Fund—
			
				(I)during 2012, $1,600,000,000; and
				(II)during 2013,
				$1,790,000,000.
				.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
